       Case 2:12-cr-00132-JAD-CWH Document 326 Filed 06/04/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:12-cr-132-JAD-CWH
 4
                   Plaintiff,                         ORDER
 5
            v.                                             ECF No. 325
 6
     DELON HUNTER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Monday, June 8, 2020, at 11:00 a.m., be vacated and continued to Monday, September 14,

12   2020, at 11:00 a.m.

13          DATED this 4th day of June, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
